Name: Commission Regulation (EEC) No 417/93 of 25 February 1993 correcting Regulation (EEC) No 859/89 laying down detailed rules for the application of intervention measures in the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy;  trade policy
 Date Published: nan

 26. 2. 93 Official Journal of the European Communities No L 48/9 COMMISSION REGULATION (EEC) No 417/93 of 25 February 1993 correcting Regulation (EEC) No 859/89 laying down detailed rules for the application of intervention measures in the beef and veal sector 1 . The products listed in Annex II and in the following categories defined in Article 3 (1 ) of Regula ­ tion (EEC) No 1208/81 shall be eligible for buying in : meat from uncastrated young male animals of less than two years of age (category A) and that from castrated male animals (category C). Member States using subclasses as referred to in Article 3 (3) of the abovementioned Regulation shall be authorized to limit intervention buying in to any of these subclasses. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), and in particular Articles 6 (7) and 6a (4) thereof, Whereas when Commission Regulation (EEC) No 3891 /92 of 29 December 1992 amending Regulation (EEC) No 859/89 laying down detailed rules for the appli ­ cation of intervention measures in the beef and veal sector (3) was published, a material error was made in severeal language versions of Regulation (EEC) No 3891 /92 ; whereas, therefore, the incorrect provisions in Commission Regulation (EEC) No 859/89 (4), as amended, should be rectified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Notwithstanding the preceding subparagraph, from the first invitation to tender in 1993, products of cate ­ gory A, classed as 02 and 03 in accordance with the Community classification grid shall no longer be accepted into intervention. However, in Member States where these qualities account for more than 60 % of all slaughterings of male bovine animals in 1992, this exclusion shall be phased in over five calendar years in accordance with the table in Annex VIII.' HAS ADOPTED THIS REGULATION : Article 2 Article 1 Article 4 ( 1 ) of Regulation (EEC) No 859/89 is hereby replaced by the following : This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1993 . For the Commission Rene STEICHEN Member of the Commission O OJ No L 148 , 28 . 6. 1968, p. 24. (2 OJ No L 18, 27. 1 . 1993, p. 1 . P) OJ No L 391 , 31 . 12. 1992, p . 57. (4) OJ No L 91 , 4. 4. 1989, p. 5 .